DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 7/27/2022 wherein claims 1 is amended, claims 11-20 are canceled, and no new claims are added. Therefore, claims 1-4 and 6-10 are currently pending in the application.
The Applicant’s amendment to the claims have resolved the specification objection previously set forth in the Final Rejection dated 4/27/2022. Therefore, the specification objection previously sets forth in the Final Rejection dated 4/27/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/27/2022, with respect to the rejection(s) of claim(s) 1-4 and 6-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haselby et al. (US 9,308,020) in view of Isaacson et al. (US 2019/0038876 A1).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 23 should be amended to recite “aligned with [[a]] the central axis of the catheter insertion device” as claim 1, line 9 previously recites “central axis of the catheter insertion device”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recite “the needle comprises a lumen extending through the proximal end of the needle, wherein the first beveled surface, the second beveled surface, or the third beveled surface comprises a hole in fluid communication with the lumen of the needle”. This claim is unclear to the Examiner as Claim 1 has been amended to recite “a needle, comprising a distal end, a proximal end, a lumen” and “wherein the distal end comprises…a side hole offset from a central axis of the catheter insertion device”. For the purpose of examination, the limitations of “lumen” and “hole in fluid communication with the lumen of the needle” of claim 3 will be interpreted as referring to the “needle, comprising…a lumen” and “side hole” recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselby et al. (US 9,308,020 B2; hereinafter referred to as Haselby) in view of Isaacson et al. (US 2019/0038876 A1; hereinafter referred to as Isaacson).
With regards to claim 1, Haselby discloses (Figs. 2A-2E) a catheter insertion device (see Fig. 2A), comprising: 
a needle (200), comprising a distal end (see at 208 in Fig. 2B), a proximal end (see to the right of 202 in Fig. 2B), a lumen (214), and an elongated body (202) extending between the distal end and the proximal end, wherein the distal end comprises: 
a distal tip (208); 
a first beveled surface (see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204” and Fig. 2a wherein one of the three longitudinal fluted surfaces is the first beveled surface) extending proximally from the distal tip; 
a second beveled surface (see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204” and Fig. 2a wherein one of the three longitudinal fluted surfaces is the second beveled surface) extending proximally from the distal tip; and 
a third beveled surface (see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204” and Fig. 2a wherein one of the three longitudinal fluted surfaces is the third beveled surface) extending proximally from the distal tip, 
a side hole (212) offset from a central axis (see Col. 3, lines 51-67 “at a distal end terminus 208 to form a sharp point, which is congruent with the central longitudinal axis”) of the catheter insertion device (see Col. 3, lines 51-67 “The ports 212 are oriented parallel with the central longitudinal axis” wherein being oriented parallel with the central longitudinal axis is being offset from a central axis of the catheter insertion device); 
wherein the first beveled surface converges with the second beveled surface to form a first cutting edge (see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204, the adjoining borders of which form three longitudinal beveled cutting edges 206” wherein one of the three longitudinal beveled cutting edges is the first cutting edge), 
wherein the second beveled surface converges with the third beveled surface to form a second cutting edge (see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204, the adjoining borders of which form three longitudinal beveled cutting edges 206” wherein one of the three longitudinal beveled cutting edges is the second cutting edge), 
wherein the third beveled surface converges with the first beveled surface to form a third cutting edge (See Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204, the adjoining borders of which form three longitudinal beveled cutting edges 206” wherein one of the three longitudinal beveled cutting edges is the third cutting edge),
 wherein the first cutting edge is offset from the second cutting edge by about 120 degrees, wherein the second cutting edge is offset from the third cutting edge by about 120 degrees, wherein the third cutting edge is offset from the first cutting edge by about 120 degrees (see Col. 3, lines 35-67 “The distal-end view of Fig. 2D shows that the cutting edges are oriented about 120° relative to each other around the circumference of the cylindrical needle body 202”); 
and a catheter (220), comprising a distal end (to the left of the label of 220 in Fig. 2A), a proximal end (to the right of the label in 220 in Fig. 2A), and a lumen (see Fig. 2a which shows the catheter 220 overlying and extending proximally over the needle body 202 wherein the needle is located within the lumen of the catheter and see Col. 3, lines 36-50) extending through the distal end of the catheter and the proximal end of the catheter (see Figs. 2a-2e), wherein the needle extends through the catheter (see Fig. 2a, which shows the catheter/cannula 220 over the needle body 202 and Col. 3, lines 36-50), wherein the third cutting edge faces toward a top of the catheter and is aligned with a central axis of the catheter insertion device, wherein the side hole is disposed within the third beveled surface or the first beveled surface (see Figs. 2A-2E wherein the third cutting edge is shown to be facing towards a top of the catheter and is aligned with a central axis of the catheter insertion device and wherein the side hole is disposed within the third beveled surface or the first beveled surface).
However, Haselby is silent with regards to a guidewire disposed within the lumen of the needle and configured to extend through the side hole.
Nonetheless, Isaacson teaches (Figs. 2-10B) a guidewire (113 as shown in Fig. 8) disposed within the lumen (34; see [0052] “a lumen 34” and [0062] “A guide wire 113 can be included in the catheter hub assembly to advance through the lumen of the needle in to the vein”) of the needle (26) and configured to extend through the side hole (see at the side hole annotated at 34 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter insertion device of Haselby with a teaching of Isaacson such that a guidewire is disposed within the lumen of the needle and is configured to extend through the side hole. One of ordinary skill in the art would have been motivated to make this modification, as Isaacson teaches that the guidewire being disposed within the lumen of the needle and configured to extend through the side hole would be used for guiding the catheter into the vein (see [0062] of Isaacson).
The catheter insertion device of Haselby modified in view of the teachings of Isaacson will hereinafter be referred to as the catheter insertion device of Haselby and Isaacson.
With regards to claim 2, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 1, however, Haselby is silent with regards to the needle further comprises a flash groove, wherein the flash groove comprises a distal end proximate the first beveled surface, the second beveled surface, or the third beveled surface, wherein the flash groove further comprises a proximal end disposed proximal to the distal end of the catheter.
Nonetheless, Isaacson further teaches (Fig. 2) the needle (10) further comprises a flash groove (31), wherein the flash groove comprises a distal end (to the left of arrow 31 in Fig. 2) proximate the first beveled surface (40) (See Fig. 2, which shows the flash groove 31 proximate the first beveled surface 40), wherein the flash groove further comprises a proximal end (to the right of arrow 31 in Fig. 2) disposed proximal to the distal end of the catheter (See [0053] “blood travels through the groove 31 to the inner surface of the catheter” Therefore, at least the proximal end of the flash groove must be disposed proximal to the distal end of the catheter in order for blood to travel to a location or device where the blood can be visualized by the operator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter insertion device of Haselby and Isaacson with a further teaching of Isaacson such that the needle further comprises a flash groove, wherein the flash groove comprises a distal end proximate the first beveled surface, the second beveled surface, or the third beveled surface, wherein the flash groove further comprises a proximal end disposed proximal to the distal end of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as the flash groove provides the operator an indication of the placement of the needle and catheter in the vein (See [0053] of Isaacson).
With regards to claim 3 (see Examiner’s 35 U.S.C. 112b rejection above with regards to the interpretation of the claim limitations of claim 3), the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 1, and Haselby further teaches (Figs. 2a-2e) the needle (200) comprises a lumen (214) extending through the proximal end of the needle (see Col. 3, lines 36-67 “a longitudinal lumen 214 extending through the body 202 and cannula 220”), wherein the first beveled surface, the second beveled surface, or the third beveled surface comprises a hole (212) in fluid communication with the lumen of the needle (see Col. 3, lines 36-67 “The body 202 may include a plurality of circular-section ports 212…providing communication with a longitudinal lumen 214 extending through the body 202 and cannula 220”).
With regards to claim 4, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 1, and Haselby further teaches (Figs. 2a-2e) a perimeter (see “First perimeter” within the Examiner annotated Figs. 2b-2c, hereinafter referred to as Fig. B below) of the first beveled surface includes the first cutting edge, the third cutting edge, and a first proximal edge extending between the first cutting edge and the third cutting edge, wherein a perimeter (see “Second perimeter” within Fig. B below) of the second beveled surface includes the first cutting edge, the second cutting edge, and a second proximal edge extending between the second cutting edge and the first cutting edge, and wherein a perimeter (see “Third perimeter” within Fig. B below)  of the third beveled surface includes the second cutting edge, the third cutting edge, and a third proximal edge extending between the second cutting edge and the third cutting edge.

    PNG
    media_image1.png
    486
    553
    media_image1.png
    Greyscale


With regards to claim 6, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 4, and Haselby further teaches (Figs. 2a-2e) a length (see “First length” within Examiner annotated Figs. 2b-2c, hereinafter referred to as Fig. C) of the first beveled surface from the distal tip to an apex of the first proximal edge is equal to a length (see “Second length” within Fig. C below) of the second beveled surface from the distal tip to an apex of the second proximal edge is equal is a length (see “Third length” Fig. C below)  of the third beveled surface from the distal tip to an apex of the third proximal edge (see Col. 6, lines 29-37 “Each of the illustrated embodiments has been shown with symmetrical flutes and cutting edges” since each of the beveled surface/flutes are symmetrical each would comprise a length that is equal).

    PNG
    media_image2.png
    441
    432
    media_image2.png
    Greyscale


With regards to claim 7, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 4, and Haselby further teaches (Figs. 2a-2e) that the perimeter (see Fig. B above “First perimeter”) of the first beveled surface, the perimeter (see Fig. B above “Second perimeter”) of the second beveled surface, and the perimeter (see Fig. B above “Third perimeter”) of the third beveled surface are equal (see Figs. 2a-2c which shows the perimeters to be equal and See Col. 6, lines 29-37 “Each of the illustrated embodiments has been shown with symmetrical flutes and cutting edges” as each beveled surface/flute and cutting edge are symmetrical then each perimeter would be equal as well).
With regards to claim 8, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 4, and Haselby further teaches (Figs. 2a-2e) that a length (see Fig. C above “First length”) of the first beveled surface from the distal tip to an apex of the first proximal edge is greater than a length (see Fig. C above “Second length”) of the second beveled surface from the distal tip to an apex of the second proximal edge (see Col. 6, lines 29-37 “those of skill in the art will appreciate that the three flutes and intervening three cutting edges may vary from each other in size and shape”. Therefore, Haselby teaches that a length of the first beveled surface could be greater than a length of the second beveled surface.).
With regards to claim 10, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 1, and Haselby further teaches (Figs. 2a-2e) that the needle (200) is oriented within the catheter (220) such that the first beveled surface (204), the second beveled surface (204), or the third beveled surface (204; see Col. 3, lines 35-67 “The distal body 202 includes three longitudinal fluted surfaces 204”) faces downwardly (See Figs. 2a-2d, which shows the first, second, or third beveled surfaces as facing downwards).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselby and Isaacson as applied to claim 1 above; in further view of Carr (US 2012/0083680).
With regards to claim 9, the catheter insertion device of Haselby and Isaacson teaches the claimed invention of claim 1, however Haselby is silent with regards to the first beveled surface, the second beveled surface, and the third beveled surface are each planar.
Nonetheless, Carr teaches (Figs. 1-2) that the first beveled surface (50a), the second beveled surface (50b), and the third beveled surface (50c) are each planar (See [0016] “the tip 40 defines three substantially planar and symmetrical surfaces 50a, 50b, and 50c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle of the catheter insertion device of Haselby and Isaacson with a teaching of Carr such that the first beveled surface, the second beveled surface, and the third beveled surface are each planar. One of ordinary skill in the art would have been motivated to make this modification, as Carr teaches that this configuration reduces tissue stretching and force required for insertion (See [0016] of Carr).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silverman et al. (US 5,478,328) teaches (Figs. 3A, 4D, and 7A-B and Col. 11, lines 32-52) a guide wire disposed within the lumen of the needle and configured to extend through a side hole of a needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783